2CnFE8 27 r-il |:0o
     './ '
         •'- .1 (^
                         J •
 i                   ♦
                           - s.
     /
Mukm uk v.Com m jssijnerofDept.ofCo2aect±>nalServ±:es, 529 F 2d 272 0-976)




End ofDooBii Qit                                          ^ 2017 Than son Ralters.N o ahin to orjgjialU S .G ovemra eitW odes.




 WESTLAW       '''' 2017 Thorn don Reuteis.No cliin to oiXTiiftiw- S .Govenun ent:W oaks.
siJOi
Mukm iTk v.Com m issiDnerofDept.of CorrectiDnalServires, 529 F 2d 272 0-976)


           There are types ofd^riyat±>n of r^ts whidi may be reoognized as unoonsdtutional for puipo^ of federal
           dsdl rghts statute onwhen they are jadinhTly sd dedated; however, there ate instances of giD®abu® to
           hum an d^ity sd diockingto ODnsdenceasto requiieno pdicdalpiDnounoem aitfortheirgeneralreoognitfon.
            42U SC A .§1983;U SC A ConSLAmQid.8.

            C affis that cdte this headnote



    D-l]    C ivilR ^hts     G ovemm entA gaiciesand O ffriers
            Pubic officermay inflictharm whiii is a violation ofa oonstilutionalprohfoifion withoutoonsdousplan or
            iltcitpuipose; however,teStof liability oughtnotignoreentir^ the mores of the tin es oreventhepartioilar
            moresofprison guards, tmtxained in the lawyers'view of life.

            1C a ^ that dte this headnote




AttDm^andLaw Firms

*273 DavilJ. File, New York City (Elizabeth M . Fidier,DaviiRosaiberg, and Paul, Wei9S,Riflciid,W hazton &
G a3adsDn,N ew Y oik C ity, ofcounsd), forappdlant.

David L.Birch,D^utyAffit:.Atty.Gai.of theStateofNe«r Yoik (LouisJ,Leflcowitz,Atty.G0i.,and SamuelA .
H irdiow itz, F irstA ast.A tty.G en., ofooun^, forappdlees.

BeforeFEINBERG ,GURFE3N andVAN GRAAFEILAND ,CiroiitJudges.

0 pimon

G U R FE IN , C ircuitJudge:


TheplaintiflE,M asiaM ukm uk,isaB lade MusQin leaderwho ^ait15 years iiNew Yoikstateprisons.^ From hisown
albgatfonsin hisci^ilrghtsaomplaint,hewasanactivistii prison.Onecannothet)butieadb^eai the lines *274
thatdiehasbeoi a thorn ii thesideofprison officdalsduringmostofhisprison life.Such activisn tmdstc elicdtareactdve
usa ofpower. To persons in authority in the prison seme thatpow eris readifyavailable.The arbus questfonraissd is
whethertheboundaresofperm febtesanctionsby the correctionsofBDerswere cro^d and theoonst±ut±>nalrightsof
MukmukundertheEi^th,FoiuiBaithandFirstAm endmoitsviohted.
^          HewasTe1f3a3?d onpaipb ii January, 1975.

This is a s 1983 action which has long endured upon the docketof the D istidctC ourt for the Southern D istrictofN sv
Yoik with but iTtt-v* movem ait:. The actfon was begun xi A ugust: 1970. The compfeintwas twice am ended. Ih 0 ctober
1973,amotion forsummaiy jadgmaitwasmadeby thedefeidants,who aretheComm isabnerof theD ^artmaitof
Correctbnal Services; J. Edw ii LaVaHee, Superdntendait of the ClintDn Correctdonal Facility; Viicent R . M anaisi,
SuperhtEndentoftheAtticaCorrectionaIFacility;andJbhnL .ZeIker,SuperintaidaatoftheG reaiH avaiCorrectbnal
Fadlty.^
2     Eartierdefeiaem otfonsto disn issforlade ofprosacutfon were detiied.Varbusotherprooeduialm ovesaaEdesa±ted ii the
           opxiionbebw .M ukmukv.CcmmiasbnerofD^tofCorEectdonalServicEs,369FSupp.245 (SD N .Y J.974).A prayerfor
           iEStorat±>n of good tin e oedils was dian tsbpH as h the nature of a pettbn for habeas ooipus wilhout exhaustbn of state
           ranedies.SeePredaerv.Rodriguez,411U S.475,93 SjCt.l827,36L Ed2d439 a.973).W eagiee.




    WESTIAVV
Epps v.CortEse, 326 F Supp .127 0-971)




*130 g.NeifliertheR^teviiW MiBondActnortheni]ese}^iEa^setfiDrththattiieSherifiE,puraaanttDtliewritwifti
bond,m ay fouibfybiBak and enterorthathem ay notbreak oraitEr.

10. ]n none ofthe 'rnH-Kniii iai m.eiaa did. the SheadfE        biBak and enterinto the piHti       ofp]ajitiffe.

11. Neither the SheadfE nor hasagents have any dascti^don an deteam iiing the under^dng tiansactaon gasdng rte to the
r^fevii wMl bondactian.TheyaaenotasquaiBd orpeam Msdto hear ordetEon iie any aasues ofthe adghtsof eMierof
theparties to the paraperty ii questian.

12.The ShedfE, orhasagents,after ssiziig and takingposssssbn of the paraperty nam ed in the wril:, musthoid it ii his
oistDdy fiara peadod of ssventyHwo houis,duringwhich tan e thedefendantnam edon thewadtm ay legaii poaaessbn of
theproperty by filing a counter-bond in the sam e am ountas the oraginalbond.

13. The fiaam of the writ requiced by Paara^lvania Rules of CiviL Procedure, Rule 1354, contaiis no notdce to the
defeidantthathem ay reoovertheproperty by posting a counterbond, nordoes ites^reffi^prohiaitthisnoldae.

14 .Ifthedefendanton thewritfeilstD fDethe counterbond withii thesevaitybtf o hourperbd,theSherifE,orhisagai.ts,
isrequired to delivertheproperty ffiized to theplaintdtTon thewiit^sjbipcttD Rule1079 dealing withan poundiig.
15.TheplaiitdfE, Epps,and thedefaidant:,G ovemm entEm playeesExchangeC oaporatbn, aasthepartiestao a contract
aitdtfed RetaiLBistallneatContracfe- SecuiityAga3eemait'whichprovades,interalia,thefi3]]owing;

You r.ya<3=rijng diaUretaii HfVa to said merrhandase;I wiUbe as^nsble fiarits loss ordam age; I wilLnotran ove or
encum bersam e; if I defeuMin any paymentorbreach any oovaaantheceii, the aitdre babnce diallbe in mediatefy' due
and payable and you orassigns may retakethe merchandi^, ^D.the sam e and hold me fiDr any deficaaicy, or afEiim
the saife and hold me Ihbte fiarthe unpaM babnce * * * n otioe by buyer: 1. Do not sign this contractbefiare you read
itor if itcontains any bbnk ^aces.'

16.Thepropertynam edii thewrittD be r^leviedfiram plaiitifEEppsconsistBdofoneG E .stereo, twowedding rhgs,
a diamond watch and band and a T .V .roofantama.


17. PlaiitifEEpps, atthe tin eof the institutian ofthe r^levii actian, earned Mexcessof$10,000 peryear.

18.0 n Fdaruary 1,1969, the pfeintdflE, PaulParham , and the defeidant. Sears, Ro^uck and Co., altered iitD a sin ilar
nataii fTPrf^^rr^n^Tar^^a•lcr> piDviding that the seBer raaii t-it-lp ii the goods sold and thatupon defeult the ^Ilerm ay at
hisoption i^xDi^s3thegoods.Thep!kintifiE,EIlai Paiham ,wasnotaparty to theoontract.

19.A HaimonyHousetableandfiaurstiaolsandadiyanbedweredelis/erBdtDthep]aintifiE,PaulPaiham ,and posssssbn
wasraainedbyhin iihishomeuntdLthegoodswereri^leviedbytheSheriffofPhilade^hiaCounty.

9n TVi"C^welLvrM iCfer, 790 F2d 589 a986)

    t)) CompHeteM aniialofCrin iialFoim s. Bailey and Rothblatt.

    fc) Crin inalLaw R ^x^iter, airraitsabs3:pt±)n.

    ii) M odem C rin iicilPiDaedure, H alLand K am dsar.

    fe) Const±ut±)nalR ^tsofPriaanets, Pain er.

    (0 F edetalH abeas C ojpus, SokoL

        You and theLaw,R eaderSD dgeSL

    5i) LegalRefflandi iiaNutdieH^Cohai.

    Ci)LegalResEaich,W ritiigandAna^|/ais,W estPub]MiiigCompany.

    (]) CortBct±>nsand PrisDners'R jghts, K rantz.

    Oc)M anual&rPrisDn Law Li)iaries,W emer.

    (1)M odemFedeialPiact±eD dgest,Vo]Limesl6-18A ,26,26A ,39,and42.

    tn ) M anualforCourtsM artKl,U S .G ovemm aitPrhtmg O fiSoe.

    WdusdoeandtheM iiilaiy, Pubic Law Education liistiliite (Dutofpiait- ke^ curreitcopdes).

    b) R j^tsofthe 3m prisoned, Siiger.

    *611 4)) PracticeM anualon Miliaiy DisdiaigeU pgiadiig. Am edcan CdvilL ±>ertdesU nion.

    <5) Prisoners'AssistanoeD irBctDiy,TheN at±)nalPrison Pio^ct.

    W C rfai iialPiDaeduiE in aN utdieD, Tfnaeland LaFave.



AILCitatijns


790 F 2d 589


 KiKi cfr •:5;aufi eit;.                                             ' 2017 Thc-.'P. frm R eare-:rs.l\ o ciaii to crgrialU S .0 oveinrn entW otIlp.




  WESTLAW                  201 / Thoir: soxi K c^iueis.No • itii; id cihiialU 5 .C ovemm oiicW oikt
CaliweILv.Milter,790 F2d 589 tt986)



them ail ]^w Ibiary.CaHw^doesnotaigue thathdsaocesBtD the basic Ihmry is iiadequate ii tEon s ofthe mom berof
visits he isalbwed ortheam ountof tin ehem ay isn ain. in.the Ibraiy atany one tin e.

 25]   26] CeiiiwelLclainsthatthebasiciaw ]ibiaiiescannot:seaveasasL±)StitutEfc)rdir!ectaoaesBtD them ain bw Ubiaiy.
WedonotiagiBe.Thebasfcbw ]ibiaries,ifth^cDntaiithematEim]s]istBdinthe^poidixitDtheafiEidavitfDadiisupport
ofM xlbrfemotiDn for summary judgment (c^Boduoed in Appaidixto thisopini)n),a2EadequatEtopiDviaeCa]dweIL
with the dtatfonshe needs to requeStica^kw matBciaJs and to com pJete his reseairh. Rpsi-rirtbns on ditBCtaooess tp
bgalmatsdabmaybe justdfisd in Ightof bgitin atEsecurilyoonaideiatfons. Cam pb^ at 226-29;^a]sD Procunferv.
Martinez,416U 5.396,420,94 SCt. 1800,1814-15,40 L Ed 2d 224 a974).AswenotBdattheoutffit,M arbnpiE^ts
unijue discplhaiy and fflourity oonsideratiDns. This is true whetherone isdea]iig with generalpopubtdon mm atss or
with those in theContcolU nit-Becau^we find thatthedisct-aooasrestrfotfonsdo notraiderCaidwelLSaoaestD the
courts,asa gaietalm atter, unm eaningfiil,and thatthe® restdctbnsaresupportedby iegitinate teourityconsideaatfons,
wewilLdefertn the judgm aitofM arfon oflEfciaisin adoptiig theprooeduiESth^have. Procunier, 416U 5.at420,94
SCt.atl884;BeILv.W o]fai,441U S.at555,99SChat1882;Campbell,at226.

 27] This, however, does not foiV di^offi of Caidw              aonessdain . CaidweHwas initial^ convicted and aaitiaioed
under,and                           jD istrictofColrmbia law iiorderto pursuepostKonvictfon ran edies.H earguesthat
the d-iciT-if-t- *607 courterred in assum ing that the rsinstatan aitof the "Shawnee PIan" would, withoutm ore, ran edy
the lack ofD istcictof Colim bia caselaw in them ain law library.U nderthe Shawnee Plan,prisoneisneeding catebw
matadalsnotavailable in them ail law iforarymay reguest, by exactcite, the materials fiom theShawneeLaw Library,
and photocopies of these matEozals would be provided them . Caldw ell dain s, therefore, that sum mary judgm aitwas
inproperon thebaaisoftheafBdavitsubm iltedbyM i]]er,and thatthereran aiigaiuine issuesofmatedalfoctin regard
tohisaccesdain .


Weagreewilh CaHwdlto theextaitthatfectualisaiesrHnaii asto the availabilityof District of Columbia casdaw
matsadals,and as to whether there are suffkdait referaice and research matsrials available to hin to obtah cites to
the casebw matetdals he neads.^^ If the exact-cite s/^sa is supplan entsd by adequatereferaicematedals in thebasic
law Ibrary, thai theuseof a bw IbraryoutsrieM arion to proviieaccessto DistrictofColambb caffimatedabis
const±utbnalVperm issibb. If, however, the basic bw Iforary^stan has notbeai in plan aitsd, or if the IbTarips do
notcontain the materbb they have beai r^resitsd to contain, then the conSdtutdonalityof the legal-accessprogram
is pbcad hto qu^tbn. Ih eithercase, CaHweHwould be abb to pursue thatpartofhis accesscbin on ran and .Thus,
we hold that the distdctcourterred ii granting M illerfem otion for sum mary judgm aiton thatpartofCaldwdlfe cbin
regardiig the adequacy ofhbacoess to DistrrtofColunbbcasebw .21 addition,iftheconditfonswehavenotBdabove
asto th<=»  ibhiiTtynfadeqi iat¥> TF'fi=»w=nnpm aterbb ii thebasicbw IbTariesaTPnotsatisfied, then Caldwdim aypursue
hbgeneralchallenge to the adequacy ofM arfonSlegal-acoeteprogram .


       rhCotgaiiv.M ilfer,708 F 2d 1241 f7thC3rl.983),weheldCa]dwe]lv.MiIfer,790 F2d 589 a986)



31; Rogers, 676 F 2d at1216 ("prisDneisii the gaieralpopullatbn may, conslstEntwih the firstam endm ait, be daiied
aHoongiegatEreligxjus ser/xjes during the norn alcouise of the opeiatbn of a prisDn onfy whai paiam ount sacurity
iitEteSt     SD d±:tatE");Ai:dDeny, 586 F 2d at44; (lEStrbtbnson giDup reJigiDiissrviDes for iim ates in discplinary
aegijegatdon peon isstole so long as adeguate alEmati/es ais avaihble). Haioe, it is in petative thatM iHeron ran and
htcoduae evidaice r^tiig to thepresentneed for a totalban on group r^ious racvioes.

Ihsum ,neilherwenorthedistrictoourthaveanywayofdetEnn iniig,baradonthe *599 Tecoid,whethertheoontjiuiig
ban on group raligjous acli/ities atM arbn was raasonabfy adapted to achieving an in jiortant(DorcectdonalgoaL See
Childs, 705 F 2d at 920; M adyun, 704 F 2d at 960. The intErast in prasrving order and authority xi a prisDn is s^-
evident, Jcjnesv.NorthCarolina Prisnners'LaborUni3n,433 U S .119,132;97 S C t.2532,2541,53 L £d2d 627 0-977),
and Tntramai goni-rityis "oaitcaltD aHotherooziBCtiDnalgoals." PeH,417 U S .at823,94 SC t.at2804.N onetheless, ii
theabsaicEofevhaithiysuppoihM iUerSa^rtbn thatatotalbanonaUgroup reJigbusaervijesisandwasraasDnabfy
necESsitatBd by raourity oonsddecatbns is cDndiaoiy, and haice, an insufEicdaitbasis for sum maiy jadgm ait:.

 0-1] On ran and,M iEfemeednotdem onsdatethatgroup TPligijusaervioespossa ''pTesaitdangertp racurityand older,"
rae Jones, 433 U S. at 128,97 S C t. at2539; rather, he m ust introduce evidaice thatsuch rarvioes oonstitute a threatof
pntTTiHalvTnTmripnT-aTT>dTl/Gl.
CaHweUv.M iUer, 790 F2d 589 0.986)




tDM r.Ca]dwe]lthiDuc^ hiso^doordiouHnotand oannotbeoonsbued asan acxj^tabls altEmat±/e oraibadb-itB for
hdsdiBCtand peisDnalpajticpatiDn ii M ass." M iDerdoes notchallenge eitherthe sinaerity ofCaJdwellS beliefs or the
inportanoeofcongregatE religious servioes totheCatholr: foith. ^

       A t the oralargum enton M iDerfem otiin, CaJdv eUstatjad thattherewece no oiganized group rel^usactisdty ofany aortat
       M arbn, and that he wasproviSed "the very, veay barest type of commmicatbn wih the Priest." When adced by the court
       whethfir the totalban on ntpgi-pgaHnnai fiprmnpfiwagppam anentor trm poraiy, the A asistantU S. A ttomQ^ rephed "at this
       tin e iwouH notbe able to make thatr^resentatbn wh^erornot ±Sperm anent."
     OnthebasBoftheafaiavitsubin ittedbyM iIler,itisnotposBb]etDdetEnn mewh^eratDtalbanongroupreligfous
acti/itjes is waaanted by fficurityODnsideiat±>nsatM arbn. Cha]t=ngesto prison redxictbns thataie alleged to inhioit
theF istAm endm aitrightsofinn atES"m ust±»eana^^zed ii team softhe legitin ate policies and goalsofthe oonectfons
^'Stan ." PeIl,417U s. at822,94 set.at2804. Itisca±ica]fy in portantthaithatthe record revealthemannerii which
securily oonsidetatdDns ana in piicatBdby theprohJoited acsidty. See, eg., Weaverv. Jago, 675 F 2d 116,118-19 {6th
Cirl982);Drei3^fev.M arks,675F 2d579,581 (3dCirJ.982).Thisisnottr)saythatanisaiesuchasthatbeforeusnow
canneverbe *598 decid€!donsLunma2yjLidginent.See,eg.,M cDonaldv.H aIl,579F 2d 120,121 0-stCirJ.978) (inmatES
held in disoplinary detention); Sweet v. South Carolina D^jartm eitof Corcectdons, 529 F 2d 854, 864 (4th CirJ.975)
feam e). Ratherr, the govemm aitalinterest:afflerted in supportofa restrictis/e policy mustbe sufiScfentify- artbulatBd to
                                                                                                           •     14
albw form eaniigfolreview of the regulktion in qpaestdon and itsefifecton the iim ate fe asserted ri^ts.

       DavB, theparafegal5>ec:a}istatM arbn, ftatrari thatthe "O ctDber28,1983,dechratdon ofan ergaicy wasboth jastifiadand
       reasonable. Staf^ prbr to makiig theirdecisbn, oonsdeted theO ctobesr22,1983, stafEm mdets and the 0 ctober27,1983,
       StafEaasaultsand hm atTaifiTiiig..c!t7jffnnngH«gMad^agan overview ,aILtheasrbusiim atEddstiuioancea^sBaultsshoe 1980and
       payH^iia-rTy thosB hddentswhidi haveoocmredshoe Jufy1983." Davisdoesnot, how ever,hdiatEwhediertheffi hcddaits
       wereoonnected to theaggiritym attersinplbatedby groi:p ralgiousservioes.
         TheSv^ran «>Pf«i-rt-hagYgppgtTaHiyViP'"H thatroutheandautom atfcaigumentstn theeEfectthat"eveiyst^ taken to protect
         mn.cHh irir>nai r-ghtrsnfp-riertripneiw iTi laaH tDabreakdown h hstitutionaldoscplineand spciiTity" aiE jnadequate tDsjpport
         naci r'»•^^nnapr^kr>n reguhtionsorpolhies.See, eg., Cleecvhgerv.Saxner, 474U J5.193,         , 106SCt.496,504,88 L £d2d
         507 a985);ProcurLerv.M aithez, 416 O S. 396, 405, 94 SCt^ 1800,1807,40 L Ed 2d 224 a974); Jchnson v. Avsry, 393
         U S. 483,486-87, 89 set. 747, 749-50, 21 L Ed2d 718 (1969).We ffad that M iilerb aiguin ait fells squareV withh the
         Supran e C ourtbcaveat,

  O-O] The sofeeviiaiae offered by MiHerin regard to CaHwellS fise-exetcise chin was DavisS afSdavit. Theas is no
iidioation thatiD       paTalpgal.cpprhlTei-jpnffpcg^^anydegrBeofes^erti^cistDin atters ofprison ffiCurity.N ordoes
he stats thathe h rs^nsble form aking the type ofdisaetbnaiy decisbn at issuehere. See St. Chire v. Cuyler, 634
F2dl09,115 (3idCirJ.980).M jlfersubmittsdno fiirtherafiEiJavitBinis^nsetDRevearndLambfeafBdavit-Itistrue
Davis averred that, folbw ing the lockdown, a Bureau tadc foroe recom mended a numberof changes in the operation
of M arbn. H e did not stats, however, nor do we fhd any oonclisiye mention efewhere in the reoord of, the natuis
of those changes,whetherM arbn officialshad adopted than , or what pacific ^curity oroperationalconsiderations
supportthan .D avis did noteven iidiatEwhelhera ban on group relgiousactdvitieswasrsoom mended by theBureau
tadc foiDs,orwhetheritgr0w outof the tadc forces otherreoom meidatdons. 3h addition, M iDerdid notappend a copy
ofthe tadc fonoeS fhdings, recom mendations, orr^ortto hism otion forsum maiy judgm ait:. Ih diort,D avisSaffidavit
ofersno insight into why group religious ssrvioesthreatm the seairityoropetation ofMarbn.

The evidaioe,whatlittilethere may be, offered by M fTW-tn supportthe ban on group religious activities is defectove for
anotherfundam aitalreason :D avisSafEidavitxslatsd onV to theperiod in mediatsV foUow ing the lockdow n atM arbn.
M ilter makes no attempt to substantiate whether the conditions that in his judgmait neoeffidtatsd the lockdown had
persistBdtD thetdn eoftheoialargum enton hismotion forsummaiy judgm ait,som eninem onthslater. ItisundoubtabV
fwsripr to justify resbdctbns on group religious activities during the period in mediatsfy followiig a declared stats of
an ergaicy, see,eg.,W alkerv.M intses, 771 F 2d 920,930-31 (6thCir2985);RogerBV.Scuir, 676F 2d 1211,1216 (8th
Cira982),butitisyetanotherquest±>nwhetherfflcurityconaemswarxantapemianaitban.W alter,771F 2dat930-


 WESTLAW          201'/ Tl-K.-rn so:: 1<      . H•
Ca]dwe]lv.MiIfer,790 F2d 589 tt986)



         It 33fer finm c]aarwhatfoi33e Cooper drauB be gdyan ii a cannotiivol/iig the ddaadn iiatniy treatm entofmembersof
         apa3tiou]arfeih.W e alaa cJedded Cocperw ilhout the benefit of mudi of the Supran e Cou3h jirifprudence ii the area
         of inmatBrrhts,mostnotabV Cruz v.Beto, 405 O S.319, 92 SCt. 1079, 31 L £ld2d 263 (1972);Pi!Dcun3erv.M artiiez,
         416U S,396,94SCt.l800,40LEd2d224 a974);Pe]lv. Procunder, 417 U S.817, 94 SJCt.2827,41 L £d2d 495 a974);
         W olfifv.M cDanneIl,418U S.539,94SJCt.2963,41L Ed2d935 a974);Jcnesv.NorthCarolhaPrd!=nnpm'Undcn,433U S.
         119, 97SCt.2532,53LEd2d629 a977);BeILv. W odfidl, 441 U S. 520, 99 SCt. 1861, 60 L Ed2d 447 a979). In Cruz,
         &r example, the SupianeCouJhheld that an hmatsmay notbe "dmded a reaaaiable qgportunity of pumiAig hds fadth
         comparable to tihe opportunity afforded foTbw prdsDnecs who adhere to aanvaitdonalreligdous preo^ts." C ruz, 405 U S.
         at331,92 SjCt:.atl081 bnphasisadded).Thus,wedonotread Cocperasrequdrdhg thatweeppend a "Teaat:restxdctdye
         alematdve" qualdfer to the standard set foidi ii M acfyunv. Fianzai, 704 F 2d 954 C7th C dr.), osrt. denied, 464 U S. 996,
         104 SCt.493,78 L Ed2d 687 0-983), thatregufetbnsaffortiigan iim atEfefise-exercifge rightbe "reasDnaby adapted" to
         achieving an in portantpaio]ogialob;^ctdye.

      We aocord, as we must:, prisDn ofEicals wiie-rangiig defeamce in adopt±ig policies that are needed to presesrve
intEtnalOlder and fficuidty, Hewittv. H eln s, 459 U S. 460,474,103 S jC t:. 864,872-73,74 L Ed 2d 675 0-983);Bellv.
Wo]fai,441U S.at547-48, 99 S£:t.atl878;PeIl417 U S.at827, 94 S£:t.at2806,andwewi]lnotsubst±utBOur
juidgm ait for theirs "ii the abaaioe of substantialevidaiae in the isoDid to iidicatE that the officials have exaggeaated
thPTT-Ti3cpongp>tn thpgannnjandpn-at-inng." PeIl,417U S .at827,94 S JCt.at2806;SeeBlockV.Rutherford,468U S.576,104
Sjct.3227,82 LEd2d438 a984);H ewitt,459 U S.at467,470,103 SChat869-70;BeILv.W olfidi,441U S.at547-
48,554-55,562-63,99 S C t. at1878-79,1882-83,1886-87.Thisdoesnotm ean, how ever, thatitisappropriatB forus to
defercom pl^feV to prdsDn adm inistratDis. Madyun, 704 F 2d at959 .By requiring thata prisDnregulation orpolicy be
reasonab!^ adaptryl tjo an ioi portantoonsctfonalgoal, we protectthe Tegitdn ate jiterestof *597 prisonersii adhering
to thtairTiaiTjTm1  yafa and giveguidanceto prison adm inistrators ii adopting policiesthatcom p!^ with oonddtutdonal
standards,whileatthe am etin ec^propriat^deferring to theirjadgm entii mattersiabtBd to iislntiitionalsRainty.ld.

ThAdictTTri-rniirtdT,qad nfPaTdwTtfaTiaiTgY^ngh«aiTPfe p wipnsnd Lamb also Stated that "the distrbution ofHoVCommunbn



 WESTLAW         2017 Thornson Reufois.h o chin to oii}iialU 5 .G oveinin entw oiks.                                           '• ^
       eHV.M     r,790 F2d 589 a986)




       ri^tunderA rticdellltD havepioceediigsji theircausesoonductedbeforeadistrictjudgeafloppoaed to am agistiatE.and to
       <=ngiYiari-iami«annfein ii-farifyof g i«4i a i-ta-ni an^w^ri^ ri^«a jidiHai doesnoCwozk tz3 daiyhin theexetoseofthatright:.

       CaHweH ccntEnds that the district court fclbwed in proper procedure ii giantiig sum m aiy jidgm ent by hoUhg an
       evid£nt±cty hearhg xi ordertD detBun he whethergenuhe issues o£m aterial&ctesdstBd as to hiscJain s. Ih ourqphion this
       haccuTateV characterizes the proceedhgsbelow. Ttis true that the firsthearhg was desgnated a "bench tral' by the court
       reporter, butonV the A ssistantU S .A thorny and CaJdweHw ere preiBit, and no witneasswere sworn or testin ony taken.
       Rather, them agistrateadced CaldweHtD outihe his clain s so as to "        an idea on them otion." Thetiansccptcorapriffld
       onytw gity-eightpages.Thesecondproceedxigw asdesgnatsd an "evidenthiyhearhg." Onceagaii,nowAne£ffiswere sworn
       ortestin ony taken. R efryrhg to the first proceedhg, them agistrate stated to CaldwelLthat'VepreviousV heard argum ents
       h thiscase," and hfiomedhin thatan affidavitof ReveraidW esl:; one of the chaphhs atM arbn,hadbeai subm ittwd to
       the aourt-H e then said to CaHwelb "Ithirk that we have covered everythhg on them otdon.W e covered eveiythxig at the
       lastm otion hearhg, didn twe?" The m agistrats then took the m othn ftjr sum m aiy judgm entunderadvisn ait. The aitire
       second proceedhg com prised four pagesoftranscrjpt.
         Caldw eRw as proceedhg pro se and his com plaht oontahed at best crHidiaoiy fectualaHegations. M oreover, Caldw eD.
         had giVim it+r^ n^TriiPr-affH»\r!rs»rin-ra -ffi oppneririnn tn M iDerSm Othn forsumm azy judgmait.Them agistzatBwas
         gidng Caldw elLthe opportxinity to hdrats what sort of evidaice he would reV on diouh the cause go to triaL Such a
         procedure is aitdreV consonant wilh the practhe of not holdhg pro s litigants to the m ore strhgait standards applied
         to fom alV toahed attorn^. See, eg., H ughesv.Rowe, 449 U S. 5,9-10,101S jC1.173,175-76,66 L Ed 2d 163 a980)
          t>ercuriam );H ainesv.Kemer,404U S.519,520-21,92 SjCt.594,595-96,30 L Ed2d 652 0.972).To feuJtthemannerh
         which the districtcourtconducted thepzDceedhgsherewou]dundu^hhhita salitarypraclhe.Thus,wew£llaonsiderthe
         proceedhgsbehw asoralargum anton M iHerSm othn for sum m aiy jadgm ait.

       CahwelLwasorighaTly COnvictBdh theP -is^rH-nfr n1iim h-fa.H                needsannpflpitr> D jcfrH-nfr;nlim hh raapTaw .



                                                               n


 3] Befoietumhgto tJiesubstantiyeiaaiesiai^byCaHwellonappeail^wem ustaddreEsaprpcBduralm atdsr.CaHweH
fi]adh3scDmp;biittjndertliefedeaalmandamusacts,28U SC .§§ 1361 and 1651 .Thed3stdctcDurtODnstEuedCaliwe]l&
complaiitasonesaekiig dtiherawritofhabeas ODipusorawritofm andam usunderthesssbaliitES.ThecDurtheGd that
neitherthem andam us statutesnorthe habeas statute provided a statntpry baFds for federal j.iTT3iict±)noverCaJdweJls
com pMitL® The dist2±toourt:, however, aflbsr *595 condidiig that it had no jimiictbn, decided the merits of
CaJdweHh ciain sby gianthg summaiy jidgmaitforM iLer.On ^peal, CaHwelL argues that the district court had
3jb;pct-m atterjLudsdictbn pursuantto 28 U S jC. § 1331.

Q
       Weexpressno cphion ccoicemhg thereasonsgivai by thedistnctcourtforholdhg thatithad no jorisdiction overC aJdwells
       oom phhtpursuant to e±her28 U S C . § 2254 orthe m csndamusprovisions.

It is welLsettiied thatpro se iitigants are notheid to the stiiigaitstandards applied t30 form alfy-trained m an bets of the
legalprofessfan, and that, aoaoidingV, we construe pro $ com plaints liberally. See, eg., H ughes v. Rowe, 449 U S. 5,
9-10,101 SjCt. 173,175-76,66 L Ed 2d 163 a980) ^erouriam );H ainesv.Kemer,404 U S. 519,520-21,92 SCt. 594,
595-96,30 L Ed 2d 652 a972);BatESV. J ^ , 745 F 2d 1146,1150 C7thC ira984);Chi]dsv.Duckworth,705 F 2d 915,922
C7th C irJ.983). Itisalso w^settled thatFed R C ivP. 8 fe.) d) doesnotrequire a plaintifftn setfcrth the statutory basis
for the districtcourts ajb;pct-m atter jirisdictfan ii orderfor the courtto assum e jurisdiction, so long as he alleges focts
sufiBdentto brhg the ca®w ithin the courts jorisdihbn.            v. S tateB card ofTax Ccm m isEaoneis,763 F 2d 272,278
C7thCirJ.985);Rohlerv.TRW , Inc.,576 F 2d 1260,1264 (7th CirJ.978);ffiealsoLossv.Blankaridrp, 673 F 2d 942,950
 C7th C irJ.982) ("In perfections in pleading style w iHnotdivesta federalCDurtof judsdictbn where the complaht as a
whole reveals a properbasis for jirisdiction.").

It is dear ftom the fece of Caldw eTiScom plaht that he has alleged a num ber of constitutionalviolatiDns, arishg out
of the lockdown atM aTHnn^ g1fFirHpr^^tn gk/ta   Hie^rW-n^nrh jiTTaiTrrinri nndpr^S TT S JC .§ 1331. See BivaiSV. Six



    WESTLAW      201'/ 1
Edmonson v. Leesville Concrete Co., Inc., 500 U.S. 614 (1991)
111 S.Ct. 2077, 114 L.Ed.2d 660, 59 USLW4574

District Court, and we apply the equal protection component of the Fifth Amendment's Due Process Clause. SeeBolting
v.Shaipe,347 U.S. 497, 74 S.Ct. 693, 98 L.Ed. 884 (1954).



                                                             I


Thaddeus Donald Edmonson, a construction worker, was injured in a jobsite accident at Fort Polk, Louisiana, a federal
enclave. Edmonson sued Leesville Concrete Company for negligence in the United States District Court for the Western
District of Louisiana, claiming that a Leesville employee permitted one of the company's trucks to roll backward and pin
him against some construction equipment. **2081 Edmonson invoked his Seventh Amendment right to a trial by jury.

During voirdte, Leesville used two of its three peremptory challenges authorized by statute to remove black persons
from the prospective jury. Citing our decision in Bats3nv.Kaitucky,476 U.S. 79,106 S.Ct. 1712, 90 L.Ed.2d 69 (1986),
Edmonson, who is *617 himself black, requested that the District Court require Leesville to articulate a race-neutral
explanation for striking the two jurors. The District Court denied the request on the ground that Batsondoes not apply
in civil proceedings. As empaneled, the jury included 11 white persons and 1 black person. The jury rendered a verdict
for Edmonson, assessing his total damages at $90,000. It also attributed 80% of the fault to Edmonson's contributory
negligence, however, and awarded him the sum of $18,000.

Edmonson appealed, and a divided panel of the Court of Appeals for the Fifth Circuit reversed, holding that our opinion
in Bataai applies to a private attorney representing a private Utigant and that peremptory challenges may not be used
in a civil trial for the purpose of excluding jurors on the basis of race. 860 F.2d 1308 (1989). The Court of Appeals
panel held that private parties become state actors when they exercise peremptory challenges and that to limit Batsonto
criminal cases "would betray Batsai's fundamental principle [that] the state's use, toleration, and approval of peremptory
challenges based on race violates the equal protection clause." id., at 1314. The panel remanded to the trial court to
consider whether Edmonson had established a prima facie case of racial discrimination under Batssn.

The full court then ordered rehearing en banc. A divided en banc panel affirmed the judgment of the District Court,
holding that a private litigant in a civil case can exercise peremptory challenges without accountability for alleged racial
classifications. 895 F.2d 218 (1990). The court concluded that the use of peremptories by private Utigants does not
constitute state action and, as a result, does not implicate constitutional guarantees. The dissent reiterated the arguments
of the vacated panel opinion. The Courts ofAppeals have divided on the issue. See Dunham v. Frank feN uisery &Crafbs,
lhc.,919 F.2d 1281 (CA7 1990)(private litigant may not use peremptory challenges to exclude venirepersons on account
of race); *618 Flidd v. Dykes, 863 F.2d 822 (CAll 1989) (same). Cf. D asv. Sky Chefe, Ohc., 919 F.2d 1370 (CA9
1990) (corporation may not raise a BatHan-type objection in a civil trial); United StatEsv.De Grose, 913 F.2d 1417
(CA9 1990)(government may raise a Batscn-type objection in a criminal case), rehearing en banc granted, 930 F.2d 695
(1991); R^moldsv.LittfeRock,893 F.2d 1004 (CA8 1990) (when government is involved in civil litigation, it may not
use its peremptory challenges in a racially discriminatory manner). We granted certiorari, 498 U.S. 809, 111 S.Ct. 41,
112 L.Ed.2d 18 (1990), and now reverse the Court of Appeals.



                                                            II




In Poweisv.Ohr>,499 U.S. 400,111 S.Ct. 1364,113 L.Ed.2d 411 (1991), we held that a criminal defendant, regardless of
his or her race, may object to a prosecutor's race-based exclusion of persons from the petit jury. Our conclusion rested on
a two-part analysis. First, following our opinions in Batscnand in CartEcv.Juiy CommigaianofG regieCC3unty,396 U.S.



 WESTLAW © 2017 Thomson Reuters. No claim to original U.S. Governnient Works
  llu/.
 Edmonson v. Leesville Concrete Co., Inc., 500 U.S. 614 (1991)
 111 S.Ct. 2077,114 L.Ed.2d 660, 59 USLW 4574

based upon a civil verdict may be preclusive of issues in a later case, even where some of the partiesdiffer. See Alfen v.
McCuny,449 U.S. 90,101 S.Ct.411, 66L.Ed.2d 308 (1980). And in alljurisdictions a true verdict will beincorporated
in a judgment enforceable by the court. These are traditional functions of government, not of a select, private group
beyond the reach of the Constitution.

Ifa government confers on a private body thepower to choose thegovernment's employees or officials, theprivate body
will be bound by theconstitutionalmandate of raceneutrality. Cf.Ta2kaii^,488 U.S., at 192-193,109 S.Ct.,at 462-463;
RenderL-fiakerv.Kdhn,457 U.S. 830,102 S.Ct. 2764, 73L.Ed.2d418(1982). At least a plurality of the Court recognized
this principle in Teayv.Adams,345 U.S. 461,73 S.Ct. 809,97 L.Ed. 1152(1953).There we found state action in a scheme
in whicha privateorganization known as the Jaybird DemocraticAssociation conducted whites-only elections to select
candidates to run in the Democratic primary elections in Ford Bend County, Texas. The Jaybird candidate was certain
to win the Democratic primary and the Democratic candidate was certain to win the general election. Justice Clark's
concurring opinion drew from Smihv.A]lv2±^t,321 U.S. 649,664,64 S.Ct. 757,765,88 L.Ed. 987 (1944), the principle
that "any 'part of the machinery for choosing officials'becomes subject to the Constitution's constraints." Terry, supra,
345 U.S., at 481, 73 S.Ct., at 819. The concurring opinion concluded:

   **2086 *626 "[W]hena state structures its electoral apparatus in a form whichdevolvesupon a politicalorganization
  the uncontested choice of public officials, that organization itself, in whatever disguise, takes on those attributes of
  government which draw the Constitution's safeguards into play." 345 U.S., at 484, 73 S.Ct., at 821.

The principle that the selection of state officials, other than through election by all qualified voters, may constitute state
action applies with even greater force in the context of jury selection through the use of peremptory challenges.Though
the motive of a peremptory challenge may be to protect a private interest, the objective of jury selection proceedings is
to determine representation on a governmental body. Were it not for peremptory challenges, there would be no question
that the entire process of determining who will serve on the jury constitutes state action. The fact that the government
delegates some portion of this power to private litigants does not change the governmental character of the power
exercised. The delegation of authority that in Teny occurred without the aid of legislation occurs here through explicit
statutory authorization.

We find respondent's reliance on Polk Countyv.Dodsoiii,454 U.S. 312,102 S.Ct. 445, 70 L.Ed.2d 509 (1981), unavailing.
In that case, we held that a public defender is not a state actor in his general representation of a criminal defendant,
even though he may be in his performance of other official duties. See ii.,at 325, 102 S.Ct., at 453-54; BrantLv.FinkeX
445 U.S. 507, 519,100 S.Ct. 1287,1295, 63 L.Ed.2d 574 (1980). While recognizing the employment relation between the
public defender and the government, we noted that the relation is otherwise adversarial in nature. 454 U.S., at 323, n.
13, 102 S.Ct., at 452, n. 13. "[A] defense lawyer is not, and by the nature of his function cannot be, the servant of an
administrative superior. Held to the same standards ofcompetence and integrity as a private lawyer,... a public defender
works under canons of professional responsibility that mandate his exercise of independent judgment on behalf of the
client." ia.,at 321,102 S.Ct., at 451.

 *627 In the ordinary context of civil litigation in which the government is not a party, an adversarial relation does
not exist between the government and a private litigant. In the jury-selection process, the government and private
litigants work for the same end. Just as a government employee was deemed a private actor because of his purpose and
functions in DodsDn,so here a private entity becomes a government actor for the limited purpose of using peremptories
during jury selection. The selection of jurors represents a unique governmental function delegated to private litigants
by the government and attributable to the government for purposes of invoking constitutional protections against
discrimination by reason of race.

Our decision in w estv.Atkiis,487 U.S. 42, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988), provides a further illustration. We
held there that a private physician who contracted with a state prison to attend to the inmates' medical needs was a state
actor. He was not on a regular state payroll, but we held his "function[s] within the state system, not the precise terms


 WESTLAW © 2017 Thomson Reuters. No ciaim to origuial U.S. Government Work.s.                                              9
Edmonson v, Leesville Concrete Co., Inc., 500 U.S. 614 (1991)
111 S.Ct. 2077, 114 L.Ed.2d 660, 59 USLW4574

There can be no question that the first part of the Lugar inquiry is satisfied here. By their very nature, peremptory
challenges have no significance outside a court of law.Their sole purpose is to permit litigants to assist the government
in the selection of an impartialtrier of fact. While wehaverecognized the valueof peremptory challenges in this regard,
particularly in the criminal context, see Bat33n,476 U.S., at 98-99, 106 S.Ct., at 1723-1724, there is no constitutional
obligation to allow them. Roa3v.Okfeho(na,487 U.S. 81, 88, 108 S.Ct. 2273, 2278, 101 L.Ed.2d 80 (1988); Stilsonv.
United States,250 U.S. 583, 586, 40 S.Ct. 28, 29-30, 63 L.Ed. 1154 (1919). Peremptory challenges are permitted only
when the government, by statute or decisional law, deems it appropriate to allow parties to excludea given number of
personswho otherwisewould satisfy the requirementsfor service on the petit jury.

 *621 Legislative authorizations, as well as limitations, for the use of peremptory challenges date as far back as the
founding of the Republic; and the common-law origins of peremptories predate that. See Holfend v. nihois,493 U.S.
474,481, 110 S.Ct. 803, 808, 107 L.Ed.2d 905 (1990); Swain,380 U.S., at 212-217, 85 S.Ct., at 831-834. Today in most
jurisdictions, statutes or rules make a limited number of peremptory challenges available to parties in both civil and
criminal proceedings. In the casebefore us,thechallenges were exercised undera federal statute that provides, intEralia:

  "In civil cases, eachparty shallbeentitled to three peremptory challenges. Several defendants or several plaintiffs may
  be considered as a single party for the purposes of making challenges, or the court may allow additionalperemptory
  challengesand permit them to be exercised separately or jointly." 28 U.S.C. § 1870.

Without this authorization, granted by an Act of Congress itself, Leesville would not have been able to engage in the
alleged discriminatory acts.

 [3] Given that the statutory authorization for the challenges exercised in this case is clear, the remainder of our state-
action analysis centers aroundthe second part of the Lugartest, whether a private litigant in allfairness mustbedeemed
a government actor in the useof peremptory challenges. Although we haverecognized that this aspect of the analysis is
oftena factbound inquiry,seeLugar, supra,457 U.S., at 939,102S.Ct.,at 2754-55, our cases disclose certainprinciples
of general application.Our precedents establishthat, in determining whethera particular action or course of conduct is
governmental in character, it is relevant to examine the following: the extent to which the actor relies on governmental
assistance and benefits, see Tu]saPrDfessionalCoIlect±nServries,nhc.v.Pcpe,485 U.S. 478, 108S.Ct. 1340,99 L.Ed.2d
565 (1988); Burtmv.W ihi ±ig1mPaikiigAutihorily,365 U.S. 715,81 S.Ct. 856,6 L.Ed.2d 45 (1961); whetherthe actor
is performing a traditional governmental function, see Teny v.Adam s,345U.S. 461, 73S.Ct.809,97L.Ed. 1152 (1953);
M ardiv.A]abama,326 U.S. 501,66 S.Ct. 276,90 L.Ed. 265 (1946); cf. SanFranciscDArts& AtliMis,nhc.v.UnitelStatES
Ofympt *622 Comm .,483 U.S. 522, 544-545,107 S.Ct.2971,2985-2986,97 L.Ed.2d 427 (1987); and whether the injury
caused is aggravated in a uniquewayby the incidents of governmental authority, seeSheBe/v.Kraan ei:,334 U.S. 1,68
S.Ct. 836, 92 L.Ed. 1161 (1948). Based on our application of these three principles to the circumstances here, we hold
that theexercise of peremptorychallenges by the defendantin the District Court waspursuant to a courseof state action.

[4]   (5)   Although private use of state-sanctioned private remedies or procedures does not rise, by itself, to the level of
state action, **2084 Tudsa PrDfe9six]al,485 U.S., at 485, 108 S.Ct., at 1345, our cases have found state action when
private parties make extensive use of state procedures with "the overt, significant assistance of state officials." 3d, at
486, 108 S.Ct., at 1345;see Lugarv.EdmcandsDnOilCo.,457 U.S. 922,102 S.Ct. 2744, 73 L.Ed.2d 482 (1982); Srmdach
V. Fam Finance Coip. of Bay view, 395 U.S. 337, 89 S.Ct. 1820, 23 L.Ed.2d 349 (1969). It cannot be disputed that,
without the overt, significantparticipation of the government,the peremptory challengesystem, as wellas thejury trial
system of which it is a part, simply could not exist. As discussed above, peremptory challenges have no utility outside
the jury system, a system which the government alone administers. In the federal system. Congress has established the
qualifications for jury service, see 28 U.S.C. § 1865, and has outlined the procedures by which jurors are selected. To
this end, each district court in the federal system must adopt a plan for locating and summoning to the court eligible
prospectivejurors. 28 U.S.C. § 1863; see, eg..Jury Plan for the United States District Court for the Western District of
Louisiana (on file with Administrative Office of United States Courts). This plan, as with all other trial court procedures,
must implement statutory policies of random juror selection from a fair cross section of the community, 28 U.S.C. §


 VVESTLAVV © 2017 Thomson Reuters. No claim to original tJ.S. Government Works.                                          7
53




         SKt         o




     F O H E V £ K 1 ms A -
    'i             }



                   -i:-'



     a M




          . i-H

\             V.


1

'IM'
             S-r
         * • r •




    : 'fi




                           \